Citation Nr: 1450716	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge in April 2014.  A transcript of the claims file has been associated with the claim file.

The claim was previously remanded in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was afforded a VA examination in July 2014.  The examiner, upon review of the claim file and an examination of the Veteran, opined that hearing loss was less likely than not related to service.  While in-service noise exposure was acknowledged; the examiner noted that electronic hearing tests done on enlistment and at discharge did not have a significant threshold shift beyond normal variability.  Therefore, based on the electronic hearing testing conducted at enlistment and discharge, he concluded that the hearing loss is less likely than not caused by or a result of noise exposure in service.  

It appears that the sole basis for the VA examiner's opinion is the fact that hearing was normal upon separation from service.  While the examiner cites to various medical reports, the examiner does not explain how the reports support the conclusion reached.   See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In light of the applicable legal precedent for hearing loss claims, the Board finds the examiner's rationale is inadequate, as normal hearing at separation from active service does not, in and of itself, resolve the issue.  Thus, the July 2014 examination is inadequate for appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the claims file to the examiner who conducted the July 2014 audio examination. Inform the examiner that normal hearing at separation from active service, alone, is not an adequate basis for a negative nexus opinion.  In addition to the medical evidence of record, the examiner must consider the Veteran's complete history, in- and post-service, when rendering an informed nexus opinion. 

The examiner should also be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is also an inadequate basis for a negative conclusion.  There must be a full explanation as to why the requested opinion cannot be rendered.

In the event the examiner who conducted the July 2014 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

A complete rationale for any opinion rendered must be provided.
 
2.  After completion of all of the above, the AMC/RO will re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



